--------------------------------------------------------------------------------

Exhibit 10.25


Genco Shipping & Trading Limited
Restricted Stock Grant Agreement
 
THIS AGREEMENT, made as of December 24, 2008, between GENCO SHIPPING & TRADING
LIMITED (the “Company”) and Peter C. Georgiopoulos (the “Participant”).
 
WHEREAS, the Company has adopted and maintains the Genco Shipping & Trading
Limited 2005 Equity Incentive Plan (as amended and restated effective December
21, 2005) (the “Plan”) to provide certain key persons, on whose initiative and
efforts the successful conduct of the business of the Company depends, with
incentives to: (a) enter into and remain in the service of the Company, (b)
acquire a proprietary interest in the success of the Company, (c) maximize their
performance and (d) enhance the long-term performance of the Company;
 
WHEREAS, the Plan provides that the Board of Directors of the Company (the
“Board of Directors”) shall administer the Plan and determine the key persons to
whom awards shall be granted and the amount and type of such awards; and
 
WHEREAS, the Board of Directors has determined that the purposes of the Plan
would be furthered by granting the Participant an award under the Plan as set
forth in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
1.             Grant of Restricted Stock.  Pursuant to, and subject to, the
terms and conditions set forth herein (including without limitation Section 17
hereof) and in the Plan, the Board of Directors hereby grants to the Participant
seventy-five thousand (75,000) restricted shares (the “Restricted Stock”) of
common stock of the Company, par value $0.01 per share (“Common Stock”).  
 
2.             Grant Date.  The Grant Date of the Restricted Stock is December
24, 2008.
 
3.             Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein.  If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the Board of
Directors, shall govern.  Except as otherwise provided herein, all capitalized
terms used herein shall have the meaning given to such terms in the Plan.
 
4.             Vesting.
 
(a)           Subject to Section 4(b) hereof and the further provisions of this
Agreement, seven thousand five hundred (7,500) shares of Restricted Stock shall
vest on each of the first ten (10) anniversaries of November 15, 2008 (each such
date, a “Vesting Date”).
 
 

--------------------------------------------------------------------------------


 
(b)           In the event of the occurrence of a Change in Control, as defined
in Section 3.8(a) of the Plan, as in effect on the date of such occurrence, the
Restricted Stock shall become vested in full on the date of such Change in
Control.
 
5.             Restrictions on Transferability.  Until a share of Restricted
Stock vests, the Participant shall not transfer the Participant’s rights to such
share of Restricted Stock or to any rights related thereto.  Any attempt to
transfer unvested shares of Restricted Stock or any rights related thereto,
whether by transfer, pledge, hypothecation or otherwise and whether voluntary or
involuntary, by operation of law or otherwise, shall not vest the transferee
with any interest or right in or with respect to such shares of Restricted Stock
or such related rights.
 
6.             Termination of Service.
 
(a)           In the event that the Participant’s Service with the Company
terminates before all the shares of Restricted Stock are vested for any reason
(including without limitation the Participant’s death or disability as defined
in the Plan) other than (i) removal as a Director for cause (as defined in
Article III, Section 4 of the Amended and Restated By-Laws of the Company) or
(ii) due to the Participant’s voluntary termination of his Service, all shares
of Restricted Stock shall become vested immediately prior to such termination of
Service.  For purposes hereof, “Service” means a continuous time period during
which the Participant is at least one of the following:  an employee or a
director of, or a consultant to, the Company.
 
(b)           In the event that the Participant’s Service with the Company
terminates before all the shares of Restricted Stock are vested (i) due to
removal as a Director for cause (as defined in Article III, Section 4 of the
Amended and Restated By-laws of the Company) or (ii) due to the Participant’s
voluntary termination of his Service, all unvested shares of Restricted Stock,
together with any property received in respect of such shares, subject to and as
set forth in Section 9 hereof, shall be forfeited as of the date such Service
terminates, and the Participant promptly shall return to the Company any
certificates evidencing such shares, together with any cash dividends or other
property received in respect of such shares.
 
7.             Issuance of Shares.
 
(a)           Reasonably promptly after the Grant Date, the Company shall issue
and deliver to the Participant stock certificates, registered in the name of the
Participant, evidencing the shares of Restricted Stock or shall instruct its
transfer agent to issue shares of Restricted Stock which shall be maintained in
book entry form on the books of the transfer agent.  The Restricted Stock, if
certificated, shall bear the following legend:
 
“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE GENCO SHIPPING & TRADING LIMITED 2005 EQUITY INCENTIVE PLAN AND A
RESTRICTED STOCK GRANT AGREEMENT BETWEEN GENCO SHIPPING & TRADING LIMITED AND
THE HOLDER OF RECORD OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  NO
TRANSFER OF THE SECURITIES
 
 
2

--------------------------------------------------------------------------------


 
REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF SUCH PLAN AND RESTRICTED
STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE.  COPIES OF SUCH AGREEMENT MAY
BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THE CERTIFICATE
TO THE SECRETARY OF GENCO SHIPPING & TRADING LIMITED.”
 
If the Restricted Stock is in book entry form, it shall be subject to electronic
coding or stop order indicating that such shares of Restricted Stock are
restricted by the terms of this Agreement and the Plan.  Such legend, electronic
coding or stop order shall not be removed until such shares of Restricted Stock
vest.
 
(b)           Reasonably promptly after any such shares of Restricted Stock vest
pursuant to Section 4 hereof, (i) in the case of certificated shares, in
exchange for the surrender to the Company of the certificates evidencing the
Restricted Stock, delivered to the Participant under Section 7(a) hereof, and
the certificates evidencing any other securities received in respect of such
shares, if any, the Company shall issue and deliver to the Participant (or the
Participant’s legal representative, beneficiary or heir) certificates evidencing
such shares of Restricted Stock and such other securities, free of the legend
provided in Section 7(a) hereof and (ii) in the case of book entry shares, the
Company shall cause to be lifted and removed any electronic coding or stop order
established pursuant to Section 7(a) hereof.
 
(c)           The Company may require as a condition of the delivery of stock
certificates or the removal of any electronic coding or stop order, pursuant to
Section 7(b) hereof, that the Participant remit to the Company an amount
sufficient in the opinion of the Company to satisfy any federal, state and other
governmental tax withholding requirements related to the vesting of the
applicable shares.  The Board of Directors, in its sole discretion, may permit
the Participant to satisfy such obligation by delivering shares of Common Stock
or by directing the Company to withhold from delivery shares of Common Stock, in
either case valued at their Fair Market Value on the Vesting Date with
fractional shares being settled in cash.
 
(d)           The Participant shall not be deemed for any purpose to be, or have
rights as, a shareholder of the Company by virtue of the grant of Restricted
Stock, except to the extent a stock certificate is issued therefor or an
appropriate book entry is made on the books of the transfer agent reflecting the
issuance thereof pursuant to Section 7(a) hereof, and then only from the date
such certificate is issued or such book entry is made.  Upon the issuance of a
stock certificate or the making of an appropriate book entry on the books of the
transfer agent, the Participant shall have the rights of a shareholder with
respect to the Restricted Stock, including the right to vote the shares, subject
to the restrictions on transferability and the forfeiture provisions, as set
forth in this Agreement.
 
8.              Securities Matters.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended (the
“1933 Act”) of any interests in the Plan or any shares of Common Stock to be
issued thereunder or to effect similar compliance under any state laws.  The
Company shall not be obligated to cause to be issued any shares, whether by
means of stock certificates or appropriate book entries, unless and until the
Company is advised by its counsel that the issuance of such shares is in
compliance with all
 
 
3

--------------------------------------------------------------------------------


 
 
applicable laws, regulations of governmental authority and the requirements of
any securities exchange on which shares of Common Stock are traded.  The Board
of Directors may require, as a condition of the issuance of shares of Common
Stock pursuant to the terms hereof, that the recipient of such shares make such
covenants, agreements and representations, and that any certificates bear such
legends and any book entries be subject to such electronic coding, as the Board
of Directors, in its sole discretion, deems necessary or desirable.  The
Participant specifically understands and agrees that the shares of Common Stock,
if and when issued, may be “restricted securities,” as that term is defined in
Rule 144 under the 1933 Act and, accordingly, the Participant may be required to
hold the shares indefinitely unless they are registered under such Act or an
exemption from such registration is available.
 
9.             Dividends, etc.  Any cash dividends or other property (but not
including securities) received by a Participant with respect to a share of
Restricted Stock shall be returned to the Company in the event such share of
Restricted Stock is forfeited, subject to Section 2.7(e) of the Plan.  Any
securities received by a Participant with respect to a share of Restricted Stock
as a result of any dividend, recapitalization, merger, consolidation,
combination, exchange of shares or otherwise will not vest until such share of
Restricted Stock vests and shall be forfeited if such share of Restricted Stock
is forfeited, subject to Section 2.7(e) of the Plan.  Unless the Board of
Directors otherwise determines, such securities shall bear the legend or be
subject to the electronic coding or stop order set forth in Section 7(a) hereof.
 
10.           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.
 
11.           Right of Discharge Preserved.  Nothing in this Agreement shall
confer upon the Participant the right to continue in the employ or other service
of the Company, or affect any right which the Company may have to terminate such
employment or service.
 
12.           Integration.  This Agreement contains the entire understanding of
the parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.
 
13.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
 
4

--------------------------------------------------------------------------------


 
14.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to the provisions governing conflict of laws.
 
15.           Obligation to Notify.  If the Participant makes the election
permitted under Section 83(b) of the Internal Revenue Code of 1986, as amended
(that is, an election to include in gross income in the year of transfer the
amounts specified in Section 83(b)), the Participant shall notify the Company of
such election within 10 days of filing notice of the election with the Internal
Revenue Service and shall within the same 10-day period remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements related to such inclusion in
Participant’s income. The Participant should consult with his or her tax advisor
to determine the tax consequences of acquiring the Restricted Stock and the
advantages and disadvantages of filing the Section 83(b) election.  The
Participant acknowledges that it is his sole responsibility, and not the
Company’s, to file a timely election under Section 83(b), even if the
Participant requests the Company or its representatives to make this filing on
his behalf.
 
16.            Reimbursement for Excise Tax.
 
(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined (as hereafter provided) that any payment, benefit
or distribution to or for the Participant’s benefit under this Agreement (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto), or any interest or penalties with
respect to such excise tax (such tax, together with any such interest and
penalties, hereafter collectively referred to as the “Excise Tax”), then the
Participant shall be entitled to receive an additional payment or payments (a
“Gross-Up Payment”) in an amount such that, after payment by the Participant of
all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax, imposed upon the Gross-Up Payment, the
Participant retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.  For purposes of determining the amount of the
Gross-Up Payment, the Participant shall be deemed to pay federal income taxes at
the highest marginal rates of federal income taxation applicable to individuals
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rates of taxation applicable to
individuals as are in effect in the state and locality of the Participant’s
residence in the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes that can be obtained from
deduction of such state and local taxes, taking into account any limitations
applicable to individuals subject to federal income tax at the highest marginal
rates.
 
(b)           All determinations required to be made under this Section 16,
including whether an Excise Tax is payable by the Participant, the amount of
such Excise Tax, whether a Gross-Up Payment is required, and the amount of such
Gross-Up Payment, shall be made by an independent auditor (the “Firm”) selected
by the Participant and the Company.  The Firm shall be a nationally-recognized
United States public accounting firm which has not, during the two years
preceding the date of its selection, acted in any way for the Company or any
affiliate thereof.  Either the Company or the Participant may request that a
determination be made.  The Firm shall submit its determination and detailed
supporting calculations to the Participant and the Company as promptly as
practicable.  If the Firm determines that any Excise Tax is payable by
 
 
 
5

--------------------------------------------------------------------------------


 
 
the Participant and that a Gross-Up Payment is required, the Company shall pay
the Participant the required Gross-Up Payment within thirty (30) days of receipt
of such determination and calculations.  In no event shall the Gross-Up Payment
be paid later than December 31 of the year following the year in which the
Participant pays the applicable Excise Tax.  If the Firm determines that no
Excise Tax is payable by the Participant, it shall, at the same time it makes
such determination, furnish the Participant with an opinion that the Participant
has substantial authority not to report any Excise Tax on the Participant’s
federal income tax return.  Any determination by the Firm as to the amount of
the Gross-Up Payment shall be binding upon the Participant and the Company.
 
(c)           As a result of the uncertainty in the application of Section 4999
of the Code (or any successor provision thereto) at the time of the initial
determination by the Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (an
“Underpayment”).  If the Participant thereafter is required to make a payment of
any Excise Tax, the Firm shall determine the amount of the Underpayment (if any)
that has occurred and submit its determination and detailed supporting
calculations to the Participant and the Company as promptly as possible.  Any
such Underpayment shall be promptly paid by the Company to the Participant, or
for the Participant’s benefit, within thirty (30) days of receipt of such
determination and calculations, but in no event later than December 31 of the
year following the year in which the Participant pays the applicable Excise Tax.
 
(d)           In the event that the Internal Revenue Service makes any claim,
gives notice of any potential claim or institutes a proceeding against the
Participant asserting that any Excise Tax or additional Excise Tax is due in
respect of the Payments, the Participant shall promptly give the Company notice
of any such claim, potential claim or proceeding.  The Company shall have the
right to conduct all discussions, negotiations, defenses, actions and
proceedings, to the extent reasonably requested by the Company.  The Participant
will not settle any claim or proceeding relating solely to the Excise Tax
payable in respect of the Payments without the consent of the Company, which
consent shall not be unreasonably withheld.  The Participant shall file, at the
Company’s expense, all requests for refunds of the Gross-Up Amount, or any
portion thereof, paid to any taxing authority as shall be reasonably requested
by the Company and shall pay over to the Company (net of any tax payable
thereon) any such refunds, together with any interest thereon, when and as such
refunds and interest are received by the Participant.  All fees and expenses for
services in connection with the determinations and calculations contemplated by
this Section 5(f)(ii), including without limitation the costs of the
Participant’s own counsel, shall be borne by the Company and shall be paid not
later than December 31 of the year following the year in which any such Internal
Revenue Service audit is completed or there is a final and nonappealable
settlement or other resolution.
 
17.            HSR Act.  Notwithstanding anything herein to the contrary, the
Restricted Stock will not be issued unless and until the applicable waiting
period for acquisition of such shares under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 and the rules and regulations thereunder (collectively,
the "HSR Act") has expired or been terminated. Immediately upon the expiration
or termination of the applicable waiting period, the Restricted Stock shall be
issued to the Participant in accordance with the other provisions hereof.  If
the waiting period under the HSR Act has not expired or been terminated on or
prior to March 31, 2008, the Participant and the Company shall agree upon an
alternative arrangement reasonably
 
 
6

--------------------------------------------------------------------------------


 
 
 
acceptable to the Participant in compliance with applicable law. The Company and
the Participant shall each cooperate with the other in making filings under the
HSR Act, and each party shall use its reasonable best efforts to resolve such
issues, if any, as the Antitrust Division of the Department of Justice or the
Federal Trade Commission may raise under applicable competition laws with
respect to the filing. The Company and its counsel shall assist in the
preparation of such filing. The Company will pay any filing fees and any fees
and disbursements of counsel in connection with such filing and obtaining the
expiration or termination of the waiting period under the HSR Act.
 
18.            Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board of Directors in
respect of the Plan, this Agreement and the Restricted Stock shall be final and
conclusive.
 
[Signature page follows.]
 
 
 
 
 
 
 
 
 

7 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.




                             GENCO SHIPPING & TRADING LIMITED
 


                          By:
/s/ John C. Wobensmith
 
                          Name:
John C. Wobensmith
 
                          Title:
Chief Financial Officer
 
 
                          /s/ Peter C. Georgiopoulos
                          PETER C. GEORGIOPOULOS




